Exhibit 10.1

 

Summary Description of Compensation – Jeff Wilkinson

 

The following sets forth a summary of the compensation provided for Jeff
Wilkinson, Executive Vice President and Chief Financial Officer of Texas United
Bancshares, Inc. (the “Company”). Mr. Wilkinson’s employment arrangement as
Executive Vice President and Chief Financial Officer with the Company is on at
at-will basis. Mr. Wilkinson’s initial base annual salary is $175,000. Beginning
as of January 1, 2006, Mr. Wilkinson’s base annual salary will be increased to
approximately $200,000. Mr. Wilkinson will be eligible to receive annual
incentive bonuses based upon Company performance at the discretion of the Board
of Directors of the Company and available to other executive officers in similar
positions with the Company.

 

The Company has agreed to grant Mr. Wilkinson 3,000 shares of restricted stock
pursuant to the Company’s 2004 Stock Incentive Plan 90 days after Mr.
Wilkinson’s start date of July 5, 2005. The vesting of such shares of restricted
stock will be contingent upon Mr. Wilkinson’s continued employment with the
Company for a period of five years.

 

Mr. Wilkinson is also eligible to receive vacation, paid time off, free account
services and other employee benefits generally available to other executive
officers in similar positions with the Company, including medical and dental
coverage and participation in the Company’s 401(k), Flex, Vision, Long Term
Disability, Tuition Reimbursement, Optional Life Insurance and 529 College
Savings Plans and other similar arrangements. In addition, the Company has
agreed to reimburse Mr. Wilkinson for life insurance and COBRA expenses up to
$300 per month through November 1, 2005. The Company has also agreed to
reimburse Mr. Wilkinson for certain expenses incurred in his relocation to
Texas.

 

In addition to the compensation arrangements described above, the Company has
agreed to enter into an employment and change in control agreement with Mr.
Wilkinson pursuant to which Mr. Wilkinson will receive payment of two years base
salary and bonus based on his prior two-year average upon a change in control of
the Company and payment of one year base salary upon termination by the Company
without cause.